        Case 2:20-cv-05477-PBT Document 28-2 Filed 11/04/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KATHY BARNETTE AND CLAY D.                    ) CIVIL ACTION
 BREECE,                                       )
                                               )
               Plaintiffs,                     )
                                               )
                                               )
        v.                                     ) No. 2:20-05477
                                               )
 KENNETH E. LAWRENCE JR., VALERIE              )
 A. ARKOOSH, MD, MPH, and FRANK                )
 DEAN in their individual capacities,          )
                                               )
              Defendants.                      )

                                 [PROPOSED] ORDER

      AND NOW, this ____________ day of ______________ 2020 upon consideration of

proposed intervenor the Pennsylvania Democratic Party’s Amended Motion to Intervene and any

opposition thereto, IT IS HEREBY ORDERED that Intervenor’s Amended Motion to Intervene

is GRANTED.


                                                             BY THE COURT:




                                                                           Savage, J.
